Case 2:20-cv-02323-RGK-JPR Document 61-1 Filed 10/29/20 Page 1 of 2 Page ID #:557




    1
    2
    3
    4
    5
    6
    7
    8                                  UNITED STATES DISTRICT COURT
    9                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 NICKO “ROMEO” LACOSTE, dba                        Case No. 2:20-CV-02323-RGK-JPR
      THE CALIFORNIA DREAM
   12 TATTOO,                                           The Hon. R. Gary Klausner
   13                     Plaintiff,                    [PROPOSED] AMENDED
                                                        JUDGMENT IN FAVOR OF
   14               vs.                                 DEFENDANT DANIEL
                                                        “KEEMSTAR” KEEM
   15 DANIEL “KEEMSTAR” KEEM, dba
      DRAMAALERT,
   16                                                   Action Filed: March 10, 2020
   17
                          Defendant.
   18
   19
   20               Having considered Defendant’s Motion to Strike Complaint Pursuant To

   21 C.C.P. § 425.16 and the papers filed in support thereof, and the Court having
   22 GRANTED Defendant’s Motion in its entirety for the reasons set forth in its Order
   23 entered June 23, 2020; and having considered Defendant’s Motion for Attorneys’
   24 Fees Following Issuance of Order Granting Anti-SLAPP Motion (“Fees Motion”)
   25 and the papers filed in support thereof, and the Court having GRANTED in part
   26 Defendant’s Fees Motion for the reasons set forth in its Order entered September 1,
   27 2020;
   28
        1687448.1                                                       Case No. 2:20-CV-02323-RGK-JPR
                                          [PROPOSED] AMENDED JUDGMENT
Case 2:20-cv-02323-RGK-JPR Document 61-1 Filed 10/29/20 Page 2 of 2 Page ID #:558




    1               IT IS HEREBY ORDERED AND ADJUDGED that:
    2               1.    Plaintiff Nicko “Romeo” Lacoste takes nothing in his action, that the
    3 above-captioned case be DISMISSED WITH PREJUDICE, and that judgment
    4 hereby is entered in Defendant’s favor as to each of Plaintiff’s causes of action;
    5               2.    Defendant is the prevailing party in this action;
    6               3.    Defendant is awarded $142,095 in fees.
    7               This document constitutes a judgment and a separate document for the
    8 purposes of Federal Rule of Civil Procedure 58(a).
    9
   10 Dated:                           , 2020
   11
   12                                              Hon. R. Gary Klausner
                                                   Judge of the United States District Court
   13
   14
   15
        Respectfully submitted,
   16
      BROWNE GEORGE ROSS O’BRIEN
   17 ANNAGUEY & ELLIS LLP
   18
                Eric M. George
   19           Kim S. Zeldin
   20           Eric A. Westlund

   21 By:        s/Eric A. Westlund
   22            Eric A. Westlund
      Attorneys for Defendant DANIEL
   23
      “KEEMSTAR” KEEM, dba DRAMAALERT
   24
   25
   26
   27
   28
        1687448.1
                                                       -2-               Case No. 2:20-CV-02323-RGK-JPR
                                         [PROPOSED] AMENDED JUDGMENT
